EXHIBIT 10.1





NIKE, Inc. Executive Performance Sharing Plan
This is the Executive Performance Sharing Plan of NIKE, Inc. for the payment of
incentive compensation to designated employees.
Section 1. Definitions.
The following terms have the following meanings:
Board: The Board of Directors of the Company.
Code: The Internal Revenue Code of 1986, as amended.
Committee: The Compensation Committee of the Board, provided however, if the
Compensation Committee of the Board is not composed entirely of Outside
Directors, the “Committee” shall mean a committee composed entirely of at least
two Outside Directors appointed by the Board from time to time.
Company: NIKE, Inc.
Exchange Act: The Securities Exchange Act of 1934, as amended.
Executive Officer: The meaning ascribed to this term by Rule 3b-7 promulgated
under the Exchange Act.
Outside Directors: The meaning ascribed to this term in Section 162(m) of the
Code and the regulations proposed or adopted thereunder.
Performance Target: An objectively determinable level of performance as selected
by the Committee to measure performance of the Company or any subsidiary,
division, or other unit of the Company for the Year based on one or more of the
following: net income, net income before taxes, operating income, earnings
before interest and taxes, revenues, return on sales, return on equity, earnings
per share, total shareholder return, or any of the foregoing before the effect
of acquisitions, divestitures, accounting changes, restructuring, or other
special charges, as determined by the Committee at the time of establishing a
Performance Target.
Plan: The Executive Performance Sharing Plan of the Company.
Target Award: An amount of cash compensation to be paid to a Plan participant
based on achievement of a particular Performance Target level established by the
Committee, expressed as a percentage of the participant’s base salary at the
beginning of the Year, determined in accordance with guidelines established by
the Committee.
Year: The fiscal year of the Company.
Section 2. Objectives.
The objectives of the Plan are to:
(a) recognize and reward on an annual basis the Company’s Executive Officers for
their contributions to the overall profitability and performance of the Company;
and
(b) qualify compensation under the Plan as “performance-based compensation”
within the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.
Section 3. Administration.
The Plan will be administered by the Committee. Subject to the provisions of the
Plan, the Committee will have full authority to interpret the Plan, to establish
and amend rules and regulations relating to it, to determine the terms and
provisions for making awards and to make all other determinations necessary or
advisable for the administration of the Plan.
Section 4. Participation.
Participation in the Plan shall be limited to individuals who are designated as
Executive Officers of the Company.


Section 5. Determination of the Performance Targets and Awards.


The Committee shall determine, in its sole discretion, the Performance Targets
and Target Award opportunities for each participant, within 90 days of the
beginning of each Year. The Committee may establish (i) several Performance
Target levels for each participant, each corresponding to a different Target
Award opportunity, and (ii) different Performance Targets and Target Award
opportunities for each participant in the Plan. The maximum Target Award
opportunity under the Plan for a participant in any Year shall be $10 million.








--------------------------------------------------------------------------------

EXHIBIT 10.1



Section 6. Determination of Plan Awards.
At the conclusion of the Year, in accordance with Section 162(m)(4)(C)(iii) of
the Code, prior to the payment of any award under the Plan, the Committee shall
certify in the Committee’s internal meeting minutes the attainment of the
Performance Targets for the Year and the calculation of the awards. No award
shall be paid if the related Performance Target is not met. In no event shall an
award to any participant exceed $10 million. The Committee may, in its sole
discretion, reduce or eliminate any participant’s calculated award based on
circumstances relating to the performance of the Company or the participant.
Awards will be paid in cash as soon as practicable following the Committee’s
certification of the awards.
Section 7. Termination of Employment.
The terms of a Target Award may provide that in the event of a participant’s
termination of employment for any reason during a Year, the participant (or his
or her beneficiary) will receive, at the time provided in Section 6, all or any
portion of the award to which the participant would otherwise have been
entitled.
Section 8. Clawback Policy.
Unless otherwise provided at the time of establishing a Target Award, all awards
under the Plan shall be subject to (a) any applicable securities, tax and stock
exchange laws, rules, regulations and requirements relating to the recoupment or
clawback of incentive compensation, (b) the NIKE, Inc. Policy for Recoupment of
Incentive Compensation as approved by the Committee and in effect at the time
the Target Award is established, (c) such other policy for clawback or
recoupment of incentive compensation as may subsequently be approved from time
to time by the Committee and (d) any clawback or recoupment provisions set forth
in any agreement or notice evidencing the participant’s Target Award. By
acceptance of any payment under the Plan, a participant expressly agrees to
repay to the Company any amount that may be required to be repaid under the
applicable policy.
Section 9. Miscellaneous.
(a) Amendment and Termination of the Plan. The Committee with the approval of
the Board may amend, modify or terminate the Plan at any time and from time to
time except insofar as approval by the Company’s shareholders is required
pursuant to Section 162(m)(4)(C)(ii) of the Code. The Plan shall terminate at
the first shareholder meeting that occurs in the fifth Year after the Company’s
shareholders approve the Plan. Notwithstanding the foregoing, no such amendment,
modification or termination shall affect the payment of Target Awards previously
established.
(b) No Assignment. Except as otherwise required by applicable law, no interest,
benefit, payment, claim or right of any participant under the Plan shall be
subject in any manner to any claims of any creditor of any participant or
beneficiary, nor to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge or encumbrance of any kind, and any
attempt to take any such action shall be null and void.
(c) No Rights to Employment. Nothing contained in the Plan shall give any person
the right to be retained in the employment of the Company or any of its
subsidiaries. The Company reserves the right to terminate a participant at any
time for any reason notwithstanding the existence of the Plan.
(d) Beneficiary Designation. The Committee shall establish such procedures as it
deems necessary for a participant to designate a beneficiary to whom any amounts
would be payable in the event of a participant’s death.
(e) Plan Unfunded. The entire cost of the Plan shall be paid from the general
assets of the Company. The rights of any person to receive benefits under the
Plan shall be only those of a general unsecured creditor, and neither the
Company nor the Board nor the Committee shall be responsible for the adequacy of
the general assets of the Company to meet and discharge Plan liabilities, nor
shall the Company be required to reserve or otherwise set aside funds for the
payment of its obligations hereunder.
(f) Choice of Law and Venue. The Plan, all awards granted thereunder and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Oregon. For purposes of litigating any dispute that arises
under the Plan, all awards granted thereunder and all determinations made and
actions taken pursuant thereto, the parties hereby submit to and consent to the
jurisdiction of, and agree that such litigation shall be conducted in, the
courts of Washington County, Oregon or the United States District Court for the
District of Oregon, where this Agreement is made and/or to be performed.




